Citation Nr: 0101249	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney  



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1955 to 
March 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefits sought on 
appeal.  


REMAND

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  In particular, the veteran 
contends that exposure to the noise from jet aircraft and 
20mm cannons while in service as a weapons mechanic caused 
his hearing loss and tinnitus.

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.SC. §§5102, 5103, 5103A, and 5107).  Among other things, 
this law substantially modified the circumstances under which 
VA's duty to assist a claimant applies, and how that duty is 
to be discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.   
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain those records.  
It appears that the veteran's service medical records were 
destroyed at the 1973 fire at the National Personnel Records 
Center, and that attempts to reconstruct those records have 
been unsuccessful.  

A review of the evidence discloses that there is one post-
service medical record in the veteran's claims file.  A 
private medical report from Craig Foss, M.C.D, dated August 
1998, shows that the veteran was diagnosed with a bilateral 
high frequency sensorineural hearing loss.  According to this 
report, the veteran reported a history of exposure to the 
noise of jet aircraft and 20mm cannons while in service.  The 
report concludes that the veteran's bilateral high frequency 
hearing loss is consistent with hearing loss due to noise 
exposure, and is probably related to the veteran's military 
service. 

Nevertheless, the August 1998 statement is unclear as to 
whether the veteran satisfies the requirements of 38 C.F.R. 
§ 3.385 for disability due to impaired hearing loss.  In 
order for the veteran to satisfy the requirements of § 3.385, 
impaired hearing is considered a disability "when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater" or "when the 
auditory thresholds for at least three of the frequencies . . 
. are 26 decibels or greater . . . ."  See also Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . . .").

In addition, the Board notes that the veteran has not been 
afforded a VA examination, and that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  In both the Rating Decision and the Statement of 
the Case, the RO denied the veteran's claims of hearing loss 
and tinnitus on the basis of the veteran's failure to present 
a well-grounded claim.  However, as stated earlier, this 
standard is no longer applicable under the Veterans Claims 
Assistance Act of 2000, and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Specifically, the 
Board concludes that the veteran should, at a minimum, be 
afforded an examination to determine whether the veteran 
suffers from hearing loss and tinnitus as a result of noise 
exposure during service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 200, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5126).

2.  With the necessary authorization from 
the veteran, the RO should obtain and 
associate with the claims file any 
private medical records identified by the 
veteran, but should include records 
pertaining to the veteran from Craig A. 
Foss, M.C.D., particularly the 
audiological evaluation performed on 
August 12, 1998.

3.  The veteran should be afforded an 
examination to determine the nature, 
severity, and etiology of any hearing 
loss and tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the veteran 
currently has hearing loss and tinnitus, 
and if so, whether any hearing loss and 
tinnitus is related to acoustic trauma 
the veteran reports he was exposed to 
during service.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims 	file 
or, in the alternative, the claims file, 
must be made available to the examiner 
for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


